Citation Nr: 0208662	
Decision Date: 07/30/02    Archive Date: 08/02/02

DOCKET NO.  97-27 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for post-traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

A psychiatric consultant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from December 1968 
to August 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating action of the 
Department of Veterans Affairs Regional Office (RO) in San 
Juan, the Commonwealth of Puerto Rico.  In that decision, the 
RO denied service connection for post-traumatic stress 
disorder (PTSD).  

Following notification of this decision, the veteran 
perfected a timely appeal with respect to the denial.  In 
October 1997, the veteran presented testimony concerning his 
claim before a hearing officer at the RO.  In a supplemental 
statement of the case furnished to the veteran in April 1999, 
the hearing officer who had conducted this hearing considered 
the veteran's claim under the laws and regulations relevant 
to new and material claims.  In support of this 
recharacterization of the veteran's claim, the hearing 
officer explained that the issue of entitlement to service 
connection for PTSD had been previously considered and denied 
and that the prior denials were final.  

Concurring with the hearing officer's recharacterization of 
the veteran's PTSD claim, the Board, in a March 2000 
decision, adjudicated the veteran's claim on a new and 
material basis.  Specifically, the Board determined that new 
and material evidence had in fact been received sufficient to 
reopen the previously denied claim for service connection for 
PTSD.  In addition, the Board, following de novo review, 
denied the issue of entitlement to service connection for 
PTSD.  

The veteran then appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In 
September 2001, the Court issued an Order vacating the March 
2000 decision and remanding it to the Board for further 
development and readjudication consistent with the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)).  Accordingly, the case has 
been returned to the Board for action consistent with the 
Court's Order.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  In February 1995, the RO determined that new and material 
evidence had not been received sufficient to reopen the 
previously denied claim of entitlement to service connection 
for PTSD.  Although notified of the denial, the veteran did 
not appeal this decision.  

3.  The evidence received since the February 1995 rating 
action bears directly and substantially upon the specific 
matter under consideration, is neither cumulative nor 
redundant, and, by itself or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for PTSD.  

4.  The veteran does not have PTSD as a result of an 
inservice stressor.  

5.  The veteran did not serve in combat.  


CONCLUSIONS OF LAW

1.  The February 1995 rating action, which determined that 
new and material evidence had not been received sufficient to 
reopen the previously denied claim for service connection for 
PTSD, is final.  38 U.S.C.A. § 7105(c) (West 1991); 20.200, 
20.302(a), 20.1103 (1994).  

2.  The evidence received since the RO's February 1995 rating 
action is new and material, and the claim for service 
connection for PTSD is reopened.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (effective prior to August 29, 
2001).  

3.  PTSD was not incurred in, or aggravated by, active 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.304(f) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

There was a substantial change in the law during the pendency 
of this claim.  On November 9, 2000, the President signed 
into law the VCAA.  See, 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West Supp. 2001).  In particular, this law redefines 
the obligations of VA with respect to the duty to notify and 
to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment but not yet final as of 
that date.  VCAA, Pub. L. No. 106-475, § 7(a), 114 Stat. 
2096, 2099-2100 (2001), 38 U.S.C.A. § 5107 note (Effective 
and Applicability Provisions) (West Supp. 2001).  See also, 
66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  

The Board notes the VCAA specifically states that nothing in 
section 5103A "shall be construed to require the Secretary 
to reopen a claim that has been disallowed except when new 
and material evidence is presented or secured."  The Board 
also notes that under the provisions of section 5103A(g) the 
Secretary has proposed to provide limited assistance to 
claimants trying to reopen finally decided claims for any 
claim to reopen received on or after August 29, 2001.  See 66 
Fed. Reg. 45,620 (emphasis added).  However, as the veteran's 
claim to reopen was received prior to August 29, 2001, the 
Board finds the amendment to 38 C.F.R. § 3.156(a) is 
inapplicable in this case and the claim must be considered 
based upon the law effective prior to that revision.

In reference to VA's duty to assist, the discussions in the 
statement of the case and the supplemental statement of the 
case informed the veteran of the evidence needed to 
substantiate his PTSD claim.  As such, VA has no outstanding 
duty to inform the veteran that any additional information or 
evidence is needed.  

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  A review of 
the claims folder indicates that the RO has obtained all 
available medical records identified by the veteran.  The 
veteran has also undergone two recent pertinent VA 
examinations.  

In this regard, the Board notes that, following the Court's 
September 2001 Order, the Board, by a February 2002 letter, 
informed the veteran, through his representative, of the 
opportunity to submit additional argument and evidence.  
Approximately one week later in the same month, the veteran 
responded that he did not have any additional evidence to 
submit and that all necessary evidence was "on record."  As 
such, the Board finds that VA has met the requirements of the 
VCAA and its implementing regulations.  

Additionally, the Board has considered whether there is any 
prejudice to the veteran in its consideration of the VCAA 
regulations in the first instance, as those regulations had 
not yet been finalized when the RO considered this case.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993).  Because 
these regulations do not provide any substantive rights or 
impose any duties beyond those provided in the VCAA, the 
Board's consideration of them in the first instance is not 
prejudicial to the veteran.  As such, the Board may proceed 
with its adjudication of the veteran's appeal.  

Factual Background

Previously, in March 1985, the Board denied the issue of 
entitlement to service connection for a chronic psychiatric 
disorder, to include PTSD.  The evidence available to the 
Board at the time of this prior decision includes the 
veteran's contentions; his DD 214, Armed Forces Of The United 
States Report Of Transfer Or Discharge (DD 214); service 
medical records; post-service VA medical reports; and records 
of post-service employment.  

Specifically, the veteran asserted that he incurred 
war-stress syndrome as a result of his active military duty.  
In particular, he cited the several in-service stressors, 
including being subjected to rocket attacks and seeing burnt 
helicopters.  Further, at a personal hearing conducted before 
a hearing officer at the RO in October 1983, a private 
psychiatrist who had treated the veteran since mid-1981 
testified that the veteran has post-traumatic stress 
disorder, which was initially diagnosed as anxiety neurosis, 
and that this disability was caused by the in-service 
stressful events that the veteran witnessed, including enemy 
rocket and explosive attacks.  October 1983 hearing 
transcript (1983 T.) at 4, 6-10.  

According to the DD 214, the veteran's principle military 
specialty was that of a radio operator.  Although he received 
several medals, none of them are indicative of combat 
service.  Further, the service medical records are negative 
for complaints of, treatment for, or findings of PTSD.  At 
the August 1970 separation examination, the veteran's 
psychiatric evaluation was normal.  

The first post-service evidence of a psychiatric disorder is 
dated in March 1975, when the veteran sought treatment for 
complaints of nervousness and insomnia and for feelings of 
being easily angered.  He reported that the symptoms had 
begun a few months earlier.  Following an interview with the 
veteran, the examiner diagnosed an anxiety reaction.  

Subsequent medical records dated from September 1975 to 
November 1981 reflect periodic treatment for a psychiatric 
condition, variously diagnosed as an acute psychosis, anxiety 
with depressive features and with alcoholism, anxiety 
neurosis with depressive features, and psychotic reaction 
with depression.  Additionally, employment records dated in 
August 1983 indicate that the veteran was counseled on 
several occasions due to his repeated absences without prior 
authorization.  

Although acknowledging the treating psychiatrist's October 
1983 testimony that he was treating the veteran for PTSD 
caused by stressful in-service events, the Board, in March 
1985, determined that these statements were outweighed by the 
other medical evidence of record which showed a diagnosis of 
anxiety approximately four years after the veteran's 
separation from service and which provided no diagnosis of 
PTSD.  Consequently, the Board denied, in pertinent part, 
service connection for PTSD.  

Thereafter, in October 1990, the veteran filed a petition to 
reopen his previously denied claim of entitlement to service 
connection for PTSD.  In support of this petition, the 
veteran submitted a copy of a private psychiatric evaluation 
conducted in July 1990.  According to the report of this 
evaluation, the veteran complained of insomnia as well as an 
inability to tolerate moments of pressure and associated his 
symptoms with the traumatic events that he experienced during 
his Vietnam service.  Following a mental status evaluation, 
the private psychiatrist provided an Axis I diagnostic 
impression of disturbance of post-traumatic stress as well as 
a secondary type of dysthymia with delayed beginning.  The 
psychiatrist explained that the veteran, after returning home 
from Vietnam, began to experience symptoms of anxiety which 
were compatible with the diagnosis of PTSD and that, 
afterwards, he began to experience symptoms of dysthymia.  

Subsequently, in March 1991, the veteran underwent a VA 
psychiatric examination.  The examiner reviewed the veteran's 
pertinent medical records and conducted an interview with 
him.  Thereafter, the examiner requested that the veteran 
undergo a psychological examination, that his claims folder 
be made available, and that, thereafter, he be examined by a 
board of two psychiatrists.  

Thereafter, in May 1991, the veteran underwent a VA 
psychological examination.  Following an interview with the 
veteran, the examiner concluded that the veteran's symptoms 
were consistent with a diagnosis of an anxiety disorder with 
depressive features and that some deeper psychopathology was 
inferred.  

In May 1991, the veteran underwent a VA psychiatric 
examination conducted by a board of two psychiatrists who 
carefully reviewed the veteran's claims folder and then 
interviewed him alone.  According to the report of the May 
1991 examination, despite different methods of questioning 
from the examiners, the veteran did not mention Vietnam 
except to say that he went there "not believing in anything 
that was going on there, that he behaved as a good soldier 
but that he was affected by the things he had to do basically 
because all of it was against his principals."  The 
examiners noted that the veteran did not mention nightmares 
or any particular experience that might have been traumatic 
for him.  The examiners felt that the anxiety exhibited by 
the veteran was a mask for very deep-seeded depression.  
Consequently, the examiners diagnosed, on Axis I, major 
depression as well as substance use disorder and alcohol 
abuse, which were in partial remission.  

Based on this additional evidence, the RO, by an October 1991 
rating action, confirmed the previous denial of service 
connection for PTSD.  The RO determined that the additional 
evidence received since the Board's final decision in March 
1985, did not provide a reliable diagnosis of PTSD.  Also in 
October 1991, the RO notified the veteran of this continued 
denial of his PTSD claim.  

In a statement subsequently received at the RO in January 
1995, the veteran expressed his desire to reopen his 
previously denied claim of entitlement to service connection 
for PTSD.  In support of this petition, the veteran submitted 
a copy of a December 1994 statement from his private 
psychiatrist.  In the December 1994 document, the 
psychiatrist, who was the same doctor who conducted the July 
1990 psychiatric evaluation, stated that he has treated the 
veteran since August 1986 for diagnosed PTSD and dysthymic 
disorder.  

By a February 1995 rating action, the RO determined that new 
and material evidence sufficient to reopen the previously 
denied claim for service connection for PTSD had not been 
received.  The RO explained that the additional evidence 
received since the prior final denial in October 1991 was 
merely cumulative of evidence previously considered.  Also in 
February 1995, the RO notified the veteran of the continued 
denial of his claim.  

Thereafter, in January 1997, the veteran submitted a petition 
to reopen his previously denied claim for service connection 
for PTSD.  In support of this petition, the veteran submitted 
a statement, also dated in January 1997, from a fee basis 
physician who had interviewed him.  According to this 
document, the veteran reported being subjected to enemy fire 
on multiple occasions during his Vietnam service and 
experiencing, since his return home from active duty, 
insomnia, episodes of depression, nightmares of Vietnam, 
suicidal ideations, overvigilance, as well as constant 
anxiety and reliving of Vietnam experiences.  Thereafter, the 
examiner concluded that the veteran was exhibiting 
manifestations of PTSD as a result of his active duty in 
Vietnam.  

In March 1997, the veteran underwent a VA PTSD examination by 
a board of three psychiatrists, two of whom completed the 
prior VA psychiatric evaluation in May 1991.  According to 
the report of this evaluation, the psychiatrists reviewed the 
veteran's medical records as well as his claims folder and 
then interviewed him.  During the interview, the veteran 
admitted to the examiners that he "was not really in 
combat."  Additionally, the veteran stated that, since 1983, 
"he [had] ruined . . . [himself and that he was] always in 
war against alcohol."  The veteran explained that he had 
always drunk "whatever appear[ed] . . . in from of . . . 
[him]," although he had been able to decrease his 
consumption.  In reference to his Vietnam service, he stated 
that he "did two tours in Vietnam . . . [and] was taking 
care of prisoners up there, in Vietnam."  Following further 
mental status evaluation, the psychiatrists diagnosed, on 
Axis I, substance disorder, alcohol dependence, and 
schizoaffective disorder.  In addition, the psychiatrists 
explained that their unanimous opinion was that the clinical 
exploration showed no evidence of PTSD and that there was no 
evidence of stressors.  

By an April 1997 rating action, the RO continued the previous 
denials of service connection for PTSD.  Following 
notification of the decision, the veteran perfected a timely 
appeal of the denial.  

A personal hearing was conducted before a hearing officer at 
the RO in October 1997.  The veteran did not testify at this 
hearing but was present in the waiting area of the hearing 
room.  The private psychiatric consultant who had provided a 
diagnosis of PTSD in January 1997 did present testimony at 
this personal hearing.  Specifically, the psychiatrist 
testified that he had reviewed the veteran's medical records 
and that he understood the veteran's Axis I diagnosis to be 
PTSD.  1997 hearing transcript (1997 T.) at 2, 7, 10.  

Also during the current appeal, further evidence was 
received.  In particular, additional service personnel 
records received confirmed the veteran's duty as a radio 
operator in Vietnam from August 1969 to August 1970.  
Furthermore, in 1986, the veteran was awarded Social Security 
Administration (SSA) disability benefits due to a primary 
diagnosis of major depression with psychosis and a secondary 
diagnosis of cervical myositis.  The SSA determined, based on 
the medical evidence available to the agency, that the 
veteran's disability began in October 1983.  The medical 
records used as a basis for the veteran's SSA disability 
benefits award reflect treatment for, and evaluation of, a 
psychiatric disorder, variously diagnosed as anxiety, chronic 
and severe major depression, a passive-aggressive personality 
disorder, a dysthymic disorder, chronic and severe major 
depression with psychosis, and an affective disorder between 
December 1979 and May 1989.  

Additionally, in a report of an August 1986 private mental 
status evaluation, the examiner noted that the veteran had 
reported some traumatic war experiences.  However, the 
examiner did not describe the details of these events.  
Following the interview, the examiner diagnosed a dysthymic 
disorder and "post-traumatic, post-stress disorder."  At a 
July 1989 private mental impairment evaluation, this same 
private psychiatrist diagnosed a dysthymic disorder as well 
as PTSD.  Further, a private psychiatric consultant noted in 
a February 1990 record that the veteran had PTSD as well as 
ongoing dysthymia.  

Subsequently, in February 1998, the veteran underwent a VA 
PTSD examination which was conducted by a board of two 
psychiatrists.  One of these psychiatrists was also present 
on the board that examined the veteran at the time of the 
March 1997 VA PTSD examination.  The other psychiatrist was 
the chief psychiatrist at that VA medical facility.  After 
reviewing the veteran's claims folder and medical records and 
conducting a "very long" interview with him, these 
psychiatrists discussed the evidence in the veteran's case 
thoroughly.  

At the February 1998 VA PTSD examination, the veteran 
reported that he had stopped seeking treatment from the 
private psychiatrist who had rendered the December 1994 
statement because the doctor "did not represent . . . [him] 
at hearings."  The veteran also stated that, although he had 
been prescribed medication, he does not take the medicine.  
In addition, the veteran informed the examiners that he did 
not serve in direct or active combat in Vietnam.  The 
examiners noted that the veteran "hardly made mention of 
anything in relation to Vietnam, except to say, while 
smiling, that he had to 'run for it, on some occasions.'"  
The veteran reported that his nightmares of Vietnam relate to 
situations that he never experienced himself.  He explained 
that, although he never fired his gun, his dreams centered 
around his killing people.  

During the mental status evaluation, the veteran did not 
describe any dissociative episodes or any significant 
avoidance of stimuli that might remind him of Vietnam.  The 
examiners noted that the nightmares that the veteran 
described were of him doing things that never actually 
happened to him in Vietnam.  

Thereafter, the examiners concluded that the veteran's 
history and symptomatology do not fulfill any of the 
significant criteria for a diagnosis of PTSD.  Rather, the 
examiners concluded that the appropriate Axis I diagnoses for 
the veteran are active substance use disorder and alcohol 
dependence as well as depression not otherwise specified.  

At a March 1998 VA Social and Industrial Survey, the veteran 
reported that his main complaints were poor memory and 
chronic insomnia.  He also described frequent nightmares 
about Vietnam, where he served as a radio- and tele-typo 
operator.  

Analysis

A.  New And Material

As previously noted in this decision, in March 1985, the 
Board determined, in pertinent part, that the preponderance 
of the evidence of record did not provide a diagnosis of 
PTSD.  As such, the Board denied service connection for PTSD.  
The Board's denial is final.  38 U.S.C.A. § 7104(b) (West 
1991); 38 C.F.R. § 20.1100 (2001).  

Thereafter, by an October 1991 rating action, the RO 
determined that the additional evidence received since the 
Board's final decision in March 1985, did not provide a 
reliable diagnosis of PTSD.  Consequently, the RO continued 
the denial of service connection for PTSD.  Although notified 
of the denial in October 1991, the veteran failed to initiate 
an appeal of the decision.  As such, the RO's October 1991 
continued denial of the veteran's PTSD claim is final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 19.117, 
19.129(a), 19.192 (1991).  

Subsequently, by a February 1995 rating action, the RO 
determined that the additional evidence received since the 
prior final denial in October 1991 was merely cumulative of 
evidence previously considered.  Consequently, the RO held 
that new and material evidence sufficient to reopen the 
previously denied claim for service connection for PTSD had 
not been received.  Although notified of this denial in 
February 1995, the veteran failed to initiate an appeal of 
the decision.  As such, the RO's February 1995 continued 
denial of the veteran's PTSD claim is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 20.200, 20.302(a), 
20.1103 (1994).  

However, the veteran may reopen his claim by submitting new 
and material evidence.  38 C.F.R. § 3.156(a) (effective prior 
to August 29, 2001).  New and material evidence is defined as 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).  See also, Hodge v. West, 155 
F.3d 1356, 1359 (Fed. Cir. 1998).  In deciding the issue of 
whether newly received evidence is "new and material," the 
credibility of the evidence must be presumed.  Justus 
v. Principi, 3 Vet.App. 510, 512, 513 (1992).  

The evidence received since the RO's February 1995 denial of 
the veteran's petition to reopen his previously denied claim 
for service connection for PTSD includes the veteran's 
continued assertions that he has PTSD as a result of his 
active military duty, additional service personnel records 
which confirm the veteran's duty as a radio operator in 
Vietnam from August 1969 to August 1970, private medical 
records, and VA examination reports.  

In particular, the Board acknowledges that, at August 1986 
and July 1989 evaluations, a private psychiatrist diagnosed 
PTSD based upon the veteran's reports of some traumatic war 
experiences.  Also, in February 1990, a private psychiatric 
consultant noted that the veteran had PTSD.  Furthermore, in 
the January 1997 medical statement, as well as at the October 
1997 personal hearing, a private psychiatrist expressed his 
opinion that the veteran has PTSD as a result of his active 
duty in Vietnam.  See, e.g., 1997 T. at 2, 7, 10.  

As these private psychiatrists and psychiatric consultants 
have provided medical opinions indicating that the veteran 
has a diagnosis of PTSD based upon in-service stressors, the 
Board finds that the statements from these medical personnel 
are clearly probative of the central issue in this PTSD case.  
Specifically, these private medical statements and records 
bear directly and substantially upon the specific matter 
under consideration, are neither cumulative nor redundant, 
and, by themselves or in connection with evidence previously 
assembled, are so significant that they must be considered in 
order to fairly decide the merits of the claim for service 
connection for PTSD.  See, 38 C.F.R. § 3.156(a) (effective 
prior to August 29, 2001).  

Accordingly, the Board concludes that the additional evidence 
received since the last final denial of service connection 
for PTSD in February 1995, is new and material, as 
contemplated by the pertinent law and regulations.  As such, 
this additional evidence serves as a basis to reopen the 
veteran's claim for service connection for PTSD.  See, 
38 U.S.C.A. § 5108 and 38 C.F.R. § 3.156(a) (effective prior 
to August 29, 2001).  Furthermore, because the Board has 
determined that new and material evidence has been received 
sufficient to reopen the veteran's previously denied claim 
for service connection for PTSD, the Board will now proceed 
to adjudicate the underlying claim for service connection for 
PTSD on a de novo basis.  

B.  De Novo Review Of Claim For Service Connection For PTSD

Service connection may be awarded for disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2001).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).  

Effective March 7, 1997, the regulatory provision that 
governs claims for service connection for PTSD, 38 C.F.R. § 
3.304(f), was revised.  Where a law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant should apply 
unless Congress provided otherwise or permitted the Secretary 
to do otherwise.  Karnas v. Derwinski, 1 Vet.App. 308 (1991).  

In this regard, the Board notes that, under the pertinent 
criteria in effect prior to March 7, 1997, service connection 
for PTSD required medical evidence establishing a clear 
diagnosis of the condition, credible supporting evidence that 
the claimed inservice stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed inservice stressor.  If the 
claimed stressor was related to combat, service department 
evidence that the veteran engaged in combat or that the 
veteran was awarded the Purple Heart, Combat Infantryman 
Badge, or similar combat citation would be accepted, in the 
absence of evidence to the contrary, as conclusive evidence 
of the claimed inservice stressor.  38 C.F.R. § 3.304(f) 
(1996).  

According to the revised regulation, service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and that the claimed stressor is related to that combat, in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2001).  

The Court has held that, in addition to demonstrating the 
existence of a stressor, the facts of a particular case must 
also establish that the alleged stressful event was 
sufficient to give rise to PTSD.  Zarycki v. Brown, 6 
Vet.App. 91 (1993).  Subsequently, the Court further 
elaborated on its analysis in Zarycki.  Specifically, the 
Court held that the sufficiency of the alleged stressor is a 
medical determination and that, therefore, the adjudicators 
may not render a determination on this point in the absence 
of independent medical evidence.  West v. Brown, 7 Vet.App. 
70 (1994).  

In conducting a de novo review of the record, the Board 
acknowledges that the claims folder contains some evidence of 
diagnoses of PTSD.  Specifically, at the October 1983 
personal hearing, a private psychiatrist who had treated the 
veteran since mid-1981 testified that the veteran has 
post-traumatic stress disorder, which was initially diagnosed 
as anxiety neurosis, and that this disability was caused by 
the in-service stressful events that the veteran witnessed, 
including enemy rocket and explosive attacks.  1983 T. at 4, 
6-10.  

Additionally, in a report of an August 1986 private mental 
status evaluation, the examiner noted that the veteran had 
reported some traumatic war experiences.  However, the 
examiner did not describe the details of these events.  
Following the interview, the examiner diagnosed a dysthymic 
disorder and "post-traumatic, post-stress disorder."  At a 
July 1989 private mental impairment evaluation, this same 
private psychiatrist diagnosed a dysthymic disorder as well 
as PTSD.  Further, a private psychiatric consultant also 
noted in a February 1990 record that the veteran had PTSD as 
well as ongoing dysthymia.  

At a private psychiatric evaluation conducted in July 1990, 
the veteran associated his symptoms of insomnia and an 
inability to tolerate moments of pressure with the traumatic 
events that he experienced during his Vietnam service.  
Following a mental status evaluation, the private 
psychiatrist provided an Axis I diagnostic impression of 
disturbance of post-traumatic stress as well as a secondary 
type of dysthymia with delayed beginning.  In December 1994, 
this same psychiatrist explained that he had treated the 
veteran since August 1986 for diagnosed PTSD and dysthymic 
disorder.  

In January 1997, the veteran reported to a fee basis 
physician that he had been subjected to enemy fire on 
multiple occasions during his Vietnam service and that he 
experienced, since his return home from active duty, 
insomnia, episodes of depression, nightmares of Vietnam, 
suicidal ideations, overvigilance, as well as constant 
anxiety and reliving of Vietnam experiences.  Thereafter, the 
examiner diagnosed PTSD as a result of the veteran's active 
duty in Vietnam.  At the October 1997 personal hearing, this 
same psychiatrist testified that he had reviewed the 
veteran's medical records and that he understood the 
veteran's Axis I diagnosis to be PTSD.  1997 T. at 2, 7, 10.  

Significantly, however, numerous post-service medical records 
indicate that the veteran's appropriate psychiatric diagnosis 
is one other than PTSD.  In particular, private post-service 
medical records dated from March 1975 to May 1989 reflect 
treatment for a psychiatric disorder variously diagnosed as 
an anxiety reaction, an acute psychosis, anxiety with 
depressive features and alcoholism, anxiety neurosis with 
depressive features, and psychotic reaction with depression, 
chronic and severe major depression, a passive-aggressive 
personality disorder, a dysthymic disorder, chronic and 
severe major depression with psychosis, and an affective 
disorder.  

Also, in 1986, the veteran was awarded SSA disability 
benefits due to a primary diagnosis of major depression with 
psychosis.  The SSA determined, based on the medical evidence 
available to the agency, that the veteran's disability had 
begun in October 1983.  

A VA psychological examination completed in May 1991 resulted 
in a diagnosis of an anxiety disorder with depressive 
features.  Later in the same month, the veteran underwent a 
VA psychiatric examination conducted by a board of two 
psychiatrists who carefully reviewed the veteran's claims 
folder and then interviewed him alone.  Upon noting that the 
veteran did not mention Vietnam except to say that he went 
there "not believing in anything that was going on there, 
that he behaved as a good soldier but that he was affected by 
the things he had to do basically because all of it was 
against his principals" and that the veteran did not mention 
nightmares or any particular experience that might have been 
traumatic for him, the examiners diagnosed, on Axis I, major 
depression as well as substance use disorder and alcohol 
abuse, which were in partial remission.  

At the March 1997 VA PTSD examination by a board of three 
psychiatrists, two of whom completed the prior VA psychiatric 
evaluation in May 1991.  At the March 1997 examination, the 
veteran admitted to the examiners that he "was not really in 
combat" and that, in reference to his Vietnam service, he 
took "care of prisoners up there, in Vietnam."  Following 
further mental status evaluation, the psychiatrists 
diagnosed, on Axis I, substance disorder, alcohol dependence, 
and a schizoaffective disorder.  In addition, the 
psychiatrists explained that their unanimous opinion was that 
the clinical exploration showed no evidence of PTSD and that 
there was no evidence of stressors.  

Subsequently, in February 1998, the veteran underwent a VA 
PTSD examination which was conducted by a board of two 
psychiatrists.  One of these psychiatrists was also present 
on the board that examined the veteran at the time of the 
March 1997 VA PTSD examination.  The other psychiatrist at 
the February 1998 evaluation was the chief psychiatrist at 
that VA medical facility.  After reviewing the veteran's 
claims folder and medical records and conducting a "very 
long" interview with him, these psychiatrists discussed the 
evidence in the veteran's case thoroughly.  

At the February 1998 VA PTSD examination, the veteran 
reported that he had stopped seeking treatment from the 
private psychiatrist who had diagnosed PTSD and a dysthymic 
disorder in December 1994 because the doctor "did not 
represent . . . [him] at hearings."  In addition, the 
veteran informed the examiners that he did not serve in 
direct or active combat in Vietnam.  The examiners noted that 
the veteran "hardly made mention of anything in relation to 
Vietnam, except to say, while smiling, that he had to 'run 
for it, on some occasions.'"  The veteran reported that his 
nightmares of Vietnam relate to situations that he never 
experienced himself.  He explained that, although he never 
fired his gun, his dreams centered around his killing people.  

During the mental status evaluation, the veteran did not 
describe any dissociative episodes or any significant 
avoidance of stimuli that might remind him of Vietnam.  The 
examiners concluded that the veteran's history and 
symptomatology do not fulfill any of the significant criteria 
for a diagnosis of PTSD.  Thus, the examiners concluded that 
the appropriate Axis I diagnoses for the veteran are active 
substance use disorder and alcohol dependence as well as 
depression not otherwise specified.  

In acknowledging the diagnoses of PTSD by several private 
psychiatrists, the Board notes that the Court has held that 
the Board is not compelled to accept medical opinions.  
Rather, if the Board reaches a contrary conclusion, it must 
provide its reasons and bases and be able to point to a 
medical opinion other than its own, unsubstantiated 
conclusion.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  

In this regard, the Board points out that the examiner who 
conducted the August 1986 private mental status evaluation 
diagnosed, in part, "post-traumatic, post-stress disorder" 
based on the veteran's report of having experienced some 
traumatic war experiences.  Also, the private psychiatrist 
who conducted the July 1990 and December 1994 evaluations 
diagnosed PTSD based on the veteran's reports of having 
experienced traumatic events during his Vietnam service.  
Significantly, however, these examiners based their diagnoses 
of PTSD on the veteran's cursory explanation of his alleged 
traumatic in-service experiences.  Neither examiner 
described, in their reports, the details of the veteran's 
alleged traumatic events during his tour of duty in Vietnam.  
Because these psychiatrists failed to associate their 
diagnoses of PTSD with specific in-service events, their 
medical conclusion of findings of PTSD are accorded little 
probative value.  

Further, the private psychiatric consultant who diagnosed, in 
pertinent part, PTSD in February 1990, made no mention of the 
etiology of this diagnosis.  The consultant did not refer to 
any in-service stressors that the veteran purported to have 
experienced during his Vietnam service.  Because this 
psychiatrist failed to associate his diagnosis of PTSD with 
specific in-service events, his medical conclusion of a 
finding of PTSD is given little probative value.  

Moreover, the private psychiatric who testified at the 
October 1983 personal hearing stated that the basis of his 
diagnosis of PTSD was the veteran's report to him that he 
(the veteran) had experienced stressful events during 
service, including enemy rocket and explosive attacks.  See, 
1983 T. at 4, 6-10.  Furthermore, the private psychiatrist 
who diagnosed PTSD at the January 1997 evaluation and at the 
October 1997 personal hearing (see, 1997 T. at 2, 7, 10) 
based his conclusion on the veteran's report that he had been 
subjected to enemy fire on multiple occasions during his 
Vietnam service.  

Significantly, however, at the VA PTSD examinations conducted 
in March 1997 and February 1998, the veteran himself admitted 
that he was not involved in direct or active combat during 
his tour of duty in Vietnam.  These admissions clearly negate 
the statements previously made by the veteran to the private 
psychiatrists that his stressful in-service events included 
being subjected to enemy fire, rocket, and explosive attacks 
during his Vietnam service.  Further, the veteran's 
admissions that he did not serve in direct or active combat 
in Vietnam invalidates the diagnoses of PTSD made by the 
private psychiatrists in October 1983, January 1997, and 
October 1997 because those medical conclusions were based 
upon the veteran's report of having been subjected to enemy 
attacks of different varieties (including enemy fire, rocket, 
and explosive attacks).  

There remains associated with the veteran's claims folder, 
therefore, numerous post-service medical records reflecting 
treatment for a psychiatric disorder other than PTSD.  Such 
medical reports indicate that the veteran has been given, 
since March 1975, psychiatric diagnoses of an anxiety 
reaction, an acute psychosis, anxiety with depressive 
features and alcoholism, anxiety neurosis with depressive 
features, and psychotic reaction with depression, chronic and 
severe major depression, a passive-aggressive personality 
disorder, a dysthymic disorder, chronic and severe major 
depression with psychosis, an affective disorder, active 
substance use disorder and alcohol abuse, and a 
schizoaffective disorder.  

Furthermore, between 1991 and 1998, the veteran underwent 
three VA examinations.  Each evaluation was conducted by a 
board of at least two psychiatrists.  Because some 
psychiatrists interviewed the veteran at more than one of the 
examinations, the actual total number of psychiatrists who 
reviewed the veteran's claims folder and interviewed him at 
these examinations is four.  

Significantly, these VA psychiatrists not only diagnosed 
psychiatric disorders other than PTSD but also specifically 
excluded PTSD as an appropriate diagnosis.  For instance, at 
the May 1991 VA psychiatric examination, the two examining 
psychiatrists noted that the veteran did not provide any 
traumatic in-service stressors and did not describe 
nightmares of his alleged in-service experiences.  

Furthermore, the three psychiatrists who conducted the March 
1997 VA PTSD examination concluded that the clinical 
exploration showed no evidence of PTSD or of stressors 
because the veteran had admitted that he had not really 
served in combat and that, in reference to his Vietnam 
service, he simply took "care of prisoners up there, in 
Vietnam."  Moreover, the two psychiatrists who conducted the 
February 1998 VA PTSD examination concluded that the 
veteran's history and symptomatology did not fulfill any of 
the significant criteria for a diagnosis of PTSD.  The 
psychiatrists cited the veteran's admission that he did not 
serve in direct or active combat in Vietnam; that he "hardly 
made mention of anything in relation to Vietnam, except to 
say, while smiling, that he had to 'run for it, on some 
occasions;'" that his nightmares of Vietnam related to 
situations that he never experienced himself; and that he did 
not describe any dissociative episodes or any significant 
avoidance of stimuli that might remind him of Vietnam.  

These VA psychiatrists, who concluded that a diagnosis of 
PTSD is not appropriate, had thoroughly and completely 
reviewed the veteran's claims folder.  The private 
psychiatrists who had diagnosed PTSD did not.  Consequently, 
the VA psychiatrists' conclusions that a diagnosis of PTSD 
was not warranted was based on an adequate review of the 
veteran's medical and military history.  The private 
psychiatrists' diagnoses of PTSD were not made on such a 
basis.  The Board must conclude, therefore, that 
preponderance of the evidence of record does not support a 
finding of a diagnosis of PTSD.  Without a diagnosis of PTSD, 
service connection for this disability cannot be awarded 
under either the old regulatory criteria in effect prior to 
March 7, 1997 or under the new regulatory criteria effective 
since then.  See, 38 C.F.R. § 3.304(f) (1996) and 38 C.F.R. 
§ 3.304(f) (2001).  

Further, the Board notes that the service personnel records 
indicate that the veteran served in Vietnam from August 1969 
to August 1970, that his principle military specialty was 
that of a radio operator, and that he did not receive any 
medals, awards, or decorations that were indicative of combat 
service.  The Court has held that non-combat related 
stressors require corroboration before they can be accepted 
as having actually occurred.  Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).

In this regard, the Board acknowledges that the veteran 
initially contended that he incurred war-stress syndrome as a 
result of several in-service stressors, including being 
subjected to enemy fire, rocket, and explosive attacks.  
However, as the Board previously noted in this decision, the 
veteran recently admitted at the recent VA PTSD examinations 
in March 1997 and February 1998 that he did not serve in 
direct or active combat during his tour of duty in Vietnam.  
This admission clearly negates his earlier statements that he 
had been involved in combat-related events during his Vietnam 
service.  The veteran has alleged no other in-service 
stressors.  

Without evidence of a diagnosis of PTSD as a result of a 
specific in-service stressor, the Board must conclude that 
the preponderance of the evidence is against the veteran's 
claim for service connection for PTSD.  His claim must, 
therefore, be denied.  



ORDER

New and material evidence having been submitted, the 
veteran's claim of entitlement to service connection for PTSD 
is reopened.  

Entitlement to service connection for PTSD is denied.  



		
	A.  BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

